173 S.W.3d 662 (2005)
Mary TABACCHI, Appellant,
v.
AMERICAN FAMILY MUTUAL INSURANCE GROUP, Respondent.
No. ED 85916.
Missouri Court of Appeals, Eastern District, Division Four.
October 18, 2005.
Martin J. Buckley, Adrian P. Susler, Gerard T. Noce, St. Louis, MO, for appellant.
Lawrence F. Hartstein, St. Louis, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Mary Tabacchi ("Tabacchi"), appeals from a judgment of the Circuit Court of the City of St. Louis granting a Motion for Summary Judgment to American Family Mutual Insurance Group ("American Family") on Tabacchi's Petition against American Family claiming breach of contract and seeking declaratory relief.
Tabacchi raises two points on appeal. First, Tabacchi claims that there is ambiguity in American Family's policy exclusion as applied to underinsured motorist ("UIM") benefits. Further, she argues that because of this ambiguity, she should not be denied coverage for her husband's death, which occurred while he was operating his motorcycle. Second, she argues that the trial court erred because its order was contrary to Tabacchi's objectively reasonable expectation that American Family would provide full and consistent coverage for each vehicle. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
*663 We affirm the judgment pursuant to Rule 84.16(b).